Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-6-2007

Dumann v. Equitable Res Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4614




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Dumann v. Equitable Res Inc" (2007). 2007 Decisions. Paper 129.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/129


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                      No. 06-4614


                                   LINDA DUMANN,
                                                       Appellant
                                            v.

                            EQUITABLE RESOURCES, INC.



             APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                            (D.C. Civ. No. 05-cv-01113)
                  District Judge: Honorable Terrence F. McVerry


                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                   November 1, 2007

              Before: RENDELL, WEIS and NYGAARD, Circuit Judges.

                                (Filed: December 6, 2007)



                                        OPINION


WEIS, Circuit Judge.

             Plaintiff has brought this action alleging that she was discharged from her

employment at Equitable Resources, Inc. because of her age in violation of the Age


                                            1
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., and the

Pennsylvania Human Relations Act 43, Pa. Stat. § 951 et seq. She also claims gender

discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

et seq. and the PHRA.

              Plaintiff was employed in the customer service department of Equitable Gas

Company, an operating arm of Equitable Resources. In mid-October 2001, she began

serving as the Supervisor of the Billing & Audit group and also later acted as the

Customer Service Department’s representative on the Mobile Data Project Team. In

January 2001, Equitable Services initiated a revised employee performance evaluation

system. In February 2002, plaintiff received a “L” performance rating, a category used

generally for those in the lowest 10% of each department. As a result, plaintiff was

placed on a performance improvement plan. On August 30, 2002, the plaintiff’s

employment was terminated because of poor performance and her failure to meet the

plan’s objectives.

              The case was assigned to a Magistrate Judge who prepared an exhaustive

report examining and quoting from the extensive discovery material. The report

recommended the entry of summary judgment for the defendant on all counts. The

Report found that defendant had articulated legitimate business reasons for the plaintiff’s

discharge, and that plaintiff did not provide evidence that the reasons were pretext for

discrimination. The district judge adopted the report and entered judgment for the

defendant.

                                             2
             We have reviewed the briefs of the parties and studied the comprehensive

report of the Magistrate Judge. We agree that plaintiff has not shown that her discharge

resulted from gender or age discrimination.

             Accordingly, we will affirm the judgment of the District Court.




                                              3